                                                                                                                              Rev (3-2018)
 ​                                               United States Bankruptcy Court
                                           Southern District of Alabama, Mobile Division

 IN RE:                                                                                        Case No.        19-10147
 Ragas, Stephen G. & Ragas, Sandra V.                                                          Chapter 13

 SSN: xxx-xx-6519 SSN: xxx-xx-2565

 Date: JANUARY 15, 2019
                                                  CHAPTER 13 PLAN
                                                Check if this is an Amended Plan [ ]


CREDITOR'S RIGHTS WILL BE AFFECTED BY THIS PLAN. You should read this and other documents sent to you
carefully and discuss them with your attorney.

TO FILE AN OBJECTION TO CONFIRMATION. Objections to Confirmation must be filed electronically at the Bankruptcy
Court's website at www.alsb.uscourts.gov, or you may scan the documents into the ECF system at the courthouse. Objections to
Confirmation must be filed seven (7) days before the confirmation hearing.

PROOFS OF CLAIM. Proofs of claim must be filed electronically at the Bankruptcy Court's website at www.alsb.uscourts.gov, or
you may scan the documents into the ECF system at the courthouse.

THIS PLAN DOES NOT ALLOW CLAIMS. Creditors must file a Proof of Claim to be paid.

MOTION TO EXTEND PLAN                                                     [ ] INCLUDED              [X] NOT INCLUDED
NONSTANDARD PROVISIONS, SET OUT IN PART 12(d)                             [ ] INCLUDED              [X] NOT INCLUDED

1. PAYMENT AND LENGTH OF PLAN

For 60 months Debtor(s) will make regular monthly payments to the trustee as follows:

$950.00                    per month for   60   months

Plan payments shall be paid directly to the Chapter 13 Trustee at the following address: P.O. Box 1779, Memphis, TN 38101-1779.
The Chapter 13 Trustee shall pay the filing fee from Plan payments.

2. SECURED PRECONFIRMATION ADEQUATE PROTECTION PAYMENTS AND PAYMENTS TO LESSORS

The Debtor proposes that the Trustee make adequate protection payments, or payments to lessors prior to the confirmation of this
Plan, pursuant to § 1326(a)(1) as follows:

                                                                                                                           AMOUNT OF
                                                                                                                            MONTHLY
CREDITOR                                                   COLLATERAL DESCRIPTION                                           PAYMENT
Americredit/GM Financial                                   2014 Cadillac Escalade Platinum AWD                               $375.00

The Trustee shall commence making such payments to creditors holding allowed claims secured by an interest in real and personal
property or leases of real and personal property consistent with the Trustee's distribution process and only after the timely filing of a
proof of claim by such creditor. In the event of preconfirmation conversion and/or dismissal, all adequate protection payments
received by the Trustee shall be distributed to creditors as so designated. The Trustee shall receive the percentage fee fixed under 28
U.S.C. § 586(e) on all adequate protection payments. Upon confirmation the treatment of such claims will be governed by Sections 3
and 5.



                                                                    1
            Case 19-10147           Doc 6       Filed 01/15/19          Entered 01/15/19 10:22:45             Desc Main
                                                   Document             Page 1 of 4
                                                                                                                             Rev (3-2018)


3. POST –CONFIRMATION SECURED ALTERNATE MONTHLY PAYMENTS

The debtor proposes that the Trustee make the following Alternate Monthly Payments (AMP) beginning on the first distribution after
entry of a Confirmation Order and until such time as the Attorney's fees provided for in Section 4 are paid in accordance with
Amended Local General Order No. 4

                                                                                                                          AMOUNT OF
CREDITOR                                                   COLLATERAL DESCRIPTION                                       AMP PAYMENT
Americredit/GM Financial                                   2014 Cadillac Escalade Platinum AWD                              $375.00

4. ATTORNEY'S FEES FOR DEBTOR(S)' BANKRUPTCY COUNSEL

The following attorney's fees shall be paid by the Trustee pursuant to Amended Local General Order No.4.

DEBTOR(S)'S COUNSEL                                                                                                        TOTAL FEE
Pearce Law Firm                                                                                                           $4,000.00

5. SECURED BY COLLATERAL

Unless otherwise ordered by the Court, the Trustee shall treat the secured claim(s) listed in this section on the terms and conditions
set forth therein. Any portion of a secured claim that exceeds the amount(s) set forth in this section, shall be paid as a general
unsecured claim pursuant to Section 9.

                                                                                                SECURED
                                                                                              CLAIM AMT
                                                                                                    PAID
                                                                                               THROUGH        INTEREST
CREDITOR                                      COLLATERAL DESCRIPTION                               PLAN           RATE       §1325(a)(5)

Americredit/GM Financial                      2014 Cadillac Escalade Platinum                $35,903.00         5.25%        $750.00
                                              AWD

Debtor shall pay all other allowed secured creditors in full pro-rata after payments set forth in Sections 5 and 6.

6. DOMESTIC SUPPORT OBLIGATIONS

The Debtor proposes that the Trustee shall pay the following pre-petition Domestic Support Obligations (DSO) pursuant to
§507(a)(1) unless the claimant agrees or the Court orders otherwise. The DSO creditor shall receive the proposed AMP payment
along with the secured creditors listed in Section 3. Once the Attorney's fees are paid in full, the DSO creditor shall be paid the
proposed preference payment along with secured creditors listed in Section 5. The Debtor shall directly pay all Domestic Support
Obligations that become due after the filing of the petition.

                                                                            SCHEDULED         AMOUNT OF AMP              PREFERENCE
CREDITOR                                                                    ARREARAGE              PAYMENT                  PAYMENT
None

7. CURING DEFAULTS AND MAINTAINING DIRECT PAYMENTS

Debtor shall maintain the following monthly payments and pay them directly to creditor. Trustee shall pay the allowed claims for
arrearages at 100% pro-rata through this Plan after payments set forth in Sections 5 and 6.

                                                                                                               DIRECT     SCHEDULED
CREDITOR                                            COLLATERAL DESCRIPTION                                   PAYMENT      ARREARAGE
Freedom Mortgage Corporation                        11 Crabapple Lane, Foley, AL                             $836.00 $11,000.00
*MORTGAGE                                           36535-2269



                                                                    2
            Case 19-10147            Doc 6      Filed 01/15/19          Entered 01/15/19 10:22:45              Desc Main
                                                   Document             Page 2 of 4
                                                                                                                               Rev (3-2018)




8. PRIORITY CLAIMS (EXCLUDING DOMESTIC SUPPORT OBLIGATIONS)

The Debtor will pay all priority claims pursuant to §1322(a)(2) in full, pro rata unless claimant expressly agrees otherwise.

                                                                                                                            SCHEDULED
CREDITOR                                                    TYPE OF PRIORITY                                                  AMOUNT
None


9. UNSECURED CLAIMS

Allowed non-priority unsecured claims shall be paid through the distribution of all available disposable income at a percentage to be
determined by the Trustee for the number of months set forth in Section 1. No interest shall be paid on general unsecured claims.

10. SURRENDERED PROPERTY

Debtor surrenders the following collateral. Upon confirmation, the automatic stay (under §§ 362(a) and 1301 (a)) is lifted as to
surrendered collateral. Any claim submitted by such creditor will receive no distribution under this Plan until an unsecured proof of
claim is filed by such creditor.

CREDITOR                                                             COLLATERAL DESCRIPTION
None


11. EXECUTORY CONTRACTS AND UNEXPIRED LEASES

Executory contracts and/or leases receive the following designated treatment. For all executory contracts or unexpired leases being
assumed by the Debtor pursuant to this Plan, the Debtor shall make all pre-confirmation § 1326 adequate protection payments
directly to the creditor pursuant to the terms of the contract. For all contracts assumed, the Debtor shall continue to make all
payments directly to the creditor pursuant to the terms of the contract following the confirmation of the Debtor ’  s Plan.

CREDITOR                                            PROPERTY DESCRIPTION                                             REJECT     ASSUME
None

Prepetition lease arrears shall be paid directly to creditor by Debtor(s) on all assumed leases. Claims filed on rejected leases shall be
treated as general unsecured claims.

12. OTHER PLAN PROVISIONS AND MOTIONS

(a)      Property of the Estate
         Property of the Estate shall re-vest in the Debtor(s) upon discharge or dismissal of the case. Proceeds from any potential or
         pending cause of action or other asset not yet liquidated are property of the Estate and must be paid to the Chapter 13
         Trustee pending further order of the Court.

(b)      Direct Payment by Debtor
         Secured creditors and lessors to be paid directly by the Debtor(s) and/or Co-Debtors may continue to mail to Debtor(s) the
         customary monthly notices or coupons notwithstanding the automatic stay.

(c)      Exemption Limitations
         The Debtor(s)' exemptions in real and personal property are specifically limited to those allowed under applicable state and
         federal laws. To the extent that Debtor(s)' asset values exceed allowable exemption limits, the non-exempt portions shall be
         Property of the Estate and subject to distribution by the Trustee. The terms of this provision shall not be construed to limit
         or abrogate the rights of parties in interest to object to exemptions pursuant to the Bankruptcy Code, or in any way limit the
         Debtor(s)’rights regarding the postpetition equity accrual of assets.

(d)      Other Provisions of the Plan Not Elsewhere Described:
         None


                                                                    3
            Case 19-10147            Doc 6      Filed 01/15/19          Entered 01/15/19 10:22:45              Desc Main
                                                   Document             Page 3 of 4
                                                                                                Rev (3-2018)




/s/ Stephen G. Ragas                                    01/15/2019
DEBTOR’
      S SIGNATURE                                       DATE

/s/ Sandra V. Ragas                                     01/15/2019
DEBTOR’
      S SIGNATURE                                       DATE

/s/ Allyson Pearce                                      01/15/2019
DEBTOR’
      S COUNSEL’
               S SIGNATURE                              DATE




                                                    4
           Case 19-10147   Doc 6   Filed 01/15/19       Entered 01/15/19 10:22:45   Desc Main
                                      Document          Page 4 of 4
